Title: From Louisa Catherine Johnson Adams to Charles Francis Adams, 3 December 1823
From: Adams, Louisa Catherine Johnson
To: Adams, Charles Francis


				
					My Dear Charles
					Washington 3d Decbr 1823
				
				Our winter routine has begun and as usual I am plunged into the depths of visits invitations dinners &c &c &c—It is singular just after reading Randolph that I should have become acquainted with the supposed Author of the Work and that his conversation should have produced conviction in me that the supposition is not incorrect—Speaking of the Painters I could have fancied I was reading the Book and not only the observations or criticisms were the same but the language was almost word for word—He is an oddity possessing strong sense a wild imagination entirely, ungovernable by reason and I think experience with an insatiate vanity which prompts to fancy no one equal to himself. His conversation is strongly characteristic and you instantly see that he erects himself into a judge of every one who has pretention to talent or superior capacity and genius—Thus he has handled all our great men of the day in his book with considerable power and not much judgment during public censure by his severy and concealing himself from its resentment by denying that which he cannot maintain—He is going to Europe for three years and as I really think he is gifted with fine natural talent I wish he may derive all the advantages which are afforded but which are so seldom properly used by persons in the same circumstances I took perhaps more notice of him than I ought but as a character now very much marked I wanted to judge for myself and have given you my opinion at large—did I care for anybody perhaps I should of him that is I might have feared his lash or his praise; but it is all the same thing to me and I care very little what he says either way—I am glad you have written to your father—He will answer you the first moment of leisure and I think according to your wish but it is on condition that you do not travel much in the night—John is so excellent a correspondent and writes you so much fun you must not expect anything of the sort from me and I have great reason to believe that you are a little of a Joseph Surface  towards by the fits of laughter I hear when he reads your epistles. I hope not for hypocrisy is the thing that would be the most disagreeable to your affectionate Mother
				
					L. C. A.
				
				
			